AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF ASSETS

This Agreement of Conveyance, Transfer and Assignment of Assets (the
“Agreement”) is made as of April 10, 2017, by Alterola Biotech, Inc., a Nevada
corporation (“Assignor”), and Rene Lauritsen (“Assignee”).

 

WHEREAS, Assignor has been engaged in the business of developing chewing gums
for the delivery of nutraceutical/functional ingredients for applications such
as appetite suppressant, cholesterol suppressant, vitamin delivery, antioxidant
delivery and motion sickness suppressant. (the “Business”); and

 

WHEREAS, Assignor desires to convey, transfer and assign to Assignee, and
Assignee desires to acquire from Assignor, all of the assets of Assignor
relating to the operation of the Business, on the terms and conditions set forth
herein.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1. Assignment.

 

1.1       Assignment of Assets. For good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged by Assignor, Assignor does hereby
assign, grant, bargain, sell, convey, transfer and deliver to Assignee, and its
successors and assigns, all of Assignor’s right, title and interest in, to and
under the assets, properties and business, of every kind and description,
wherever located, real, personal or mixed, tangible or intangible, owned, held
or used in the conduct of the Business (the “Assets”), including, but not
limited to, the assets listed on Exhibit A hereto, and identified in part by
reference to Assignor’s most recent balance sheet filed with Securities and
Exchange Commission (the “Balance Sheet”).

 

1.2       Further Assurances. Assignor shall from time to time after the date
hereof at the request of Assignee and without further consideration execute and
deliver to Assignee such additional instruments of transfer and assignment,
including without limitation any bills of sale, assignments of leases, deeds,
and other recordable instruments of assignment, transfer and conveyance, in
addition to this Agreement, as Assignee shall reasonably request to evidence
more fully the assignment by Assignor to Assignee of the Assets.

 

Section 2. Cancellation of Shares.

 

2.1       Cancellation of Shares. Assignee agrees to cancel the 37,000,000
shares held by “Rene Lauritsen” in Assignor.

 

2.2       Further Assurances. Assignee shall from time to time after the date
hereof at the request of Assignor and without further consideration execute and
deliver to Assignor such additional instruments in addition to this Agreement as
Assignor shall reasonably request to evidence more fully the cancellation of the
shares.

 



  

 

 

Section 3. Headings. The descriptive headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada applicable to contracts made and
to be performed entirely within that state, except that any conveyances of
leaseholds and real property made herein shall be governed by the laws of the
respective jurisdictions in which such property is located.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first above written.

 

ALTEROLA BIOTECH, INC.

 

By: /s/ Michael Frederick Freitag

Michael Frederick Freitag 



CEO

 

 

/s/ Rene Lauritsen

Rene Lauritsen

  



 2 

 



Exhibit A

 

(a)                All of the equipment, computers, servers, hardware,
appliances, implements, and all other tangible personal property that are owned
by Assignor and have been used in the conduct of the Business;

(b)               all inventory associated with the Business;

(c)                all real property and real property leases to which Assignor
is a party, and which affect the Business or the Assets;

(d)               all contracts to which Assignor is a party, or which affect
the Business or the Assets, including leases of personal property;

(e)                all rights, claims and causes of action against third parties
resulting from or relating to the operation of the Business or the Assets,
including without limitation, any rights, claims and causes of action arising
under warranties from vendors and other third parties;

(f)                all governmental licenses, permits, authorizations, consents
or approvals affecting or relating to the Business or the Assets;

(g)               all accounts receivable, notes receivable, prepaid expenses
and insurance and indemnity claims to the extent related to any of the Assets or
the Business;

(h)               all goodwill associated with the Assets and the Business;

(i)                 all business records, regardless of the medium of storage,
relating to the Assets and/or the Business, including without limitation, all
schematics, drawings, customer data, subscriber lists, statistics, promotional
graphics, original art work, mats, plates, negatives, accounting and financial
information concerning the Assets or Business;

(j)                 Assignor’s right to use the name “Alterola Biotech,”
“Alterola” and all other names used in conducting the Business, and all
derivations thereof, in connection with Assignee’s future conduct of the
Business;

(k)               all internet domain names and URLs of the Business, including
http://www.alterolabiotech.com, software, inventions, art works, patents, patent
applications, processes, shop rights, formulas, brand names, trade secrets,
know-how, service marks, trade names, trademarks, trademark applications,
copyrights, source and object codes, customer lists, drawings, ideas,
algorithms, processes, computer software programs or applications (in code and
object code form), tangible or intangible proprietary information and any other
intellectual property and similar items and related rights owned by or licensed
to Assignor used in the Business, together with any goodwill associated
therewith and all rights of action on account of past, present and future
unauthorized use or infringement thereof; and

(l)                 all other privileges, rights, interests, properties and
assets of whatever nature and wherever located that are owned, used or intended
for use in connection with, or that are necessary to the continued conduct of,
the Business as presently conducted or planned to be conducted.



 3 

 

